NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1182-15T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

IVAN GLASGOW, a/k/a IVAN BROWN,
IVAN GOLDEN, IVAN GLASSGOW,

     Defendant-Appellant.
____________________________________

              Submitted March 6, 2017 – Decided March 17, 2017

              Before Judges Nugent and Currier.

              On appeal from Superior Court of New Jersey,
              Law Division, Camden County, Accusation No.
              12-05-1405.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Abby P. Schwartz, Designated
              Counsel, on the brief).

              Mary Eva Colalillo, Camden County Prosecutor,
              attorney for respondent (Linda A. Shashoua,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant Ivan Glasgow appeals from the October 13, 2015 Law

Division order denying his petition for post-conviction relief
(PCR) without an evidentiary hearing.      On appeal, defendant raises

two points:

          POINT I

          BY FAILING TO INVESTIGATE THE SOURCE OF THE
          MONEY SEIZED FROM PETITIONER'S APARTMENT, THE
          SAFE DEPOSIT BOXES, AND THE STORAGE UNIT,
          PETITIONER   WAS   DENIED   THE   [EFFECTIVE]
          ASSISTANCE OF COUNSEL AS SOME OF THIS MONEY
          WAS NOT DRUG RELATED BUT RATHER RELATED TO
          OTHER, LEGITIMATE BUSINESSES.   AS SUCH, THE
          AMOUNT OF MONEY WOULD HAVE IMPACTED THE PLEA
          OFFER. COUNSEL'S FAILURE TO INVESTIGATE THIS
          PRIOR TO THE PLEA BARGAIN WAS INEFFECTIVE AND
          VIOLATED PETITIONER'S RIGHTS TO DUE PROCESS
          AND TO A FAIR TRIAL.

          POINT II

          IN THIS CASE, THERE WAS NO REQUIREMENT THAT
          THERE BE AN APPEAL PRIOR TO FILING A PETITION
          FOR POST-CONVICTION RELIEF.

For the reasons that follow, we affirm.

     Following his arrest, defendant waived his right to have the

charges presented to a grand jury, accepted the State's plea offer,

and pled guilty to both counts of an accusation.        The accusation

charged him with first-degree manufacturing, distributing, or

dispensing    a   controlled   dangerous   substance   (CDS),   cocaine,

N.J.S.A. 2C:35-5(b)(1), and second-degree possession of a weapon

while committing a CDS offense, N.J.S.A. 2C:39-4.1.       In accordance

with the plea agreement, a judge sentenced defendant to a ten-year

custodial term with five years of parole ineligibility on the


                                    2                            A-1182-15T4
first count, and to a consecutive six-year custodial term with

three years of parole ineligibility on the second count.         Two and

one-half years later, defendant filed his PCR petition.

     In his pro se petition, defendant alleged:       illegal sentence;

counsel failed to investigate; counsel was ineffective during the

plea process; and counsel failed to file an appeal.            Defendant

filed an affidavit and pro se brief in support of his petition.

In his affidavit, defendant asserted his sentence was illegal and

information provided during the plea process should not have been

used against him at sentencing. Defendant also alleged his counsel

was ineffective for the following reasons: failing to investigate

defendant's "legitimate assets and financial transactions, origin,

source, ownership or control of taxable income or proceeds";

failing "to object [to] civil rules being applied to [a] criminal

offense" during plea negotiations; failing to provide defendant

with discovery after defendant requested it; and failing to file

an appeal.

     In   addition   to   his   own   affidavit,   defendant   submitted

documents concerning income he had earned and a statement from his

sister that defense counsel never spoke to her about financial

documents in her possession and legitimate sources of defendant's

income.



                                      3                          A-1182-15T4
     Following the filing of these pleadings by defendant, the

court appointed counsel, who filed a supplemental brief.         The

court conducted oral argument on defendant's petition and reserved

decision.   In an October 13, 2015 written decision, the court

denied defendant's petition.

     According to the court's written decision, a confidential

informant ("CI") reported to the Gloucester Township Police that

an individual, later identified as defendant, was selling crack

cocaine out of his apartment.   The CI made three controlled buys

from defendant, which led to the police obtaining and executing a

search warrant at defendant's apartment.   The police seized from

defendant's bedroom a loaded handgun, forty-three bags of crack

cocaine, a stun gun, a crossbow and arrows, and $7009.   The police

also seized from defendant's living room seventy bags of crack

cocaine, narcotics packaging, mail, and two large flat screen

televisions.

     The police arrested defendant, who waived his Miranda1 rights.

He disclosed he had four ounces of cocaine, four ounces of crack

cocaine, and two handguns in various storage units.        He also

admitted having $6000 in a safe deposit box and $5900 in another

safe deposit box.


1
   Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).

                                4                           A-1182-15T4
     The police obtained another warrant and searched defendant's

storage units and safe deposit boxes.            They seized $30,100, five

one-ounce bags of powder cocaine, four one-ounce bags of crack

cocaine, and two handguns, one of which was defaced.

     The     police    charged     defendant    and   initiated    forfeiture

proceedings for the cash and guns. The court stayed the forfeiture

proceedings pending the outcome of the criminal proceedings.

     After recounting these facts, the court analyzed defendant's

arguments.      Rejecting    defendant's       argument   that    counsel    was

ineffective for failing to investigate the legitimate sources of

the cash seized by police, the court explained that none of the

documents provided by defendant demonstrated that the seized cash

came from legitimate sources. Additionally, the court noted though

defendant     had     "submitted     a   properly-sworn     affidavit       from

defendant's sister, this affidavit does not indicate what an

investigation of the 'financial records' would have revealed."

The court further explained defendant had not offered factual

support, including documentation, to substantiate the facts he

claimed his counsel's investigation would have revealed.                    The

court also undertook a detailed analysis of the claims defendant

raised in his PCR petition, which he has not raised on appeal.




                                         5                             A-1182-15T4
     We affirm, substantially for the reasons expressed by Judge

Steven J. Polansky in his written decision.                     We add only the

following brief comments.

     Here,       as     Judge   Polansky       explained,    defendant    did    not

establish by competent evidence what counsel's investigation of

his financial records would have revealed.                    Defendant's appeal

suffers from the same deficiency.              Defendant has not explained how

counsel's investigation would have demonstrated that the cash

seized      by        police    was   income        earned     from      legitimate

sources.     Defendant's unsupported assertions are not competent

evidence.        More important, defendant has not explained, in view

of the quantity of drugs and drug paraphernalia seized from him,

how showing some cash came from legitimate sources would have

affected his evaluation of the State's case and his decision to

plead guilty.         Once again, defendant has made nothing more than a

conclusory assertion that somehow the amount of cash seized by

police   affected        his    decision   to     plead     guilty.      Conclusory

assertions        are    insufficient      to     establish     an    ineffective-

assistance-of-counsel claim.            State v. Cummings, 321 N.J. Super.
154, 170 (App. Div.), certif. denied, 162 N.J. 199 (1999).

     Because defendant did not establish a prima facie case of

ineffective assistance of counsel, he was not entitled to an



                                           6                                A-1182-15T4
evidentiary hearing.   R. 3:22-10(b); State v. Preciose, 129 N.J.
451, 462 (1992).

    Affirmed.




                                7                         A-1182-15T4